UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6199



ALFRED LEE MAULDIN,

                                           Petitioner - Appellant,

          versus


TRACY W. JOHNS, Warden,

                                              Respondent - Appellee,
          and


ALBERTO R. GONZALES,

                                                        Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-hc-02023-D)


Submitted:   July 13, 2007                 Decided:   July 20, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Lee Mauldin, Appellant Pro Se. David Thomas Huband, BUREAU
OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alfred Lee Mauldin, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Mauldin v. Stansberry, No. 5:06-hc-02023-D

(E.D.N.C. filed Feb. 1, 2007; entered Feb. 2, 2007).             We deny

Mauldin’s motions to remand, for appointment of counsel, and to

consolidate this appeal with No. 07-6643.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -